Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 04/20/2020. In virtue of this communication, claims 1-8 filed on 04/20/2020 are currently pending in the instant application.
Claim 8 has been canceled by a preliminary amendment filed on 04/20/2020.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 04/20/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 04/20/2020 have been reviewed by Examiner and they are acceptable.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a line-of-sight detection unit”, “obstacle detection unit”, “criteria detection unit”, “warning processing unit” in claim 1, “warning processing unit” in claims 2-4, “a line-of-sight detection unit”, “obstacle detection unit”, “ assessment criteria detection unit”, “driving situation information acquisition unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2009237776), further in view of Ikeda (JP2009116394).


As per claim 1, A driving assistance device comprising: “a line-of-sight direction detection unit that detects a direction of a line of sight of a driver of a moving body;”(Refer to Ishibashi page 2, last paragraph discloses a line-of-sight detection unit that detects a driver's line-of-sight direction.)
 “an obstacle detection unit that detects a position of an obstacle in environs of the moving body;”(Refer to Ishibashi page 2, last paragraph discloses an obstacle detection unit that detects an obstacle ahead of the vehicle.)
 “an assessment criteria determination unit that determines assessment criteria of a look at the obstacle by the driver based on at least one of time, location, weather, a state of the moving body, and a state of the driver;” (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase.)
“and a warning processing unit that obtains an assessment result by applying, to the assessment criteria, a score computed based on the direction of the line of sight of the driver and the position of the obstacle” (Refer to Ishibashi page 3 discloses As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase. Page 4 paragraph 8 discloses the safe driving support device 2 include a combination of one or more of an automatic brake device, an automatic steering device, and voice guidance that operate to avoid a collision with an obstacle in front of or around the vehicle. The voice guidance may generate a simple alarm sound, or may notify the danger of collision by voice. Page 10 paragraph 10 discloses the degree of 
However Ishibashi does not explicitly disclose the following which would have been obvious in view of Ikeda from similar field of endeavor “, the warning processing unit determining at least one of whether or not a warning needs to be issued to the driver and a level of the warning, based on the assessment result.”  (Refer to Ikeda page 4 last paragraph and page 5 first paragraph disclose   In step S10, the warning control unit 15b calculates a collision prediction time of the vehicle C against the obstacle, which is calculated in step S2, and is shorter than a predetermined time (t1 or t2), and the line-of-sight direction of the driver 40 detected in step S3. Is not in the direction of the obstacle. If the determination in step S10 is NO, the process returns as it is. If the determination in step S10 is YES, the process proceeds to step S11, and the alarm control unit 15b activates the alarm device 20 to the driver 40. An alarm is issued and then the process returns.  By the processing operation in the control unit 15, when the predicted collision time of the vehicle C with respect to the obstacle detected by the radar device 1 is shorter than a predetermined time and the line-of-sight direction of the driver 40 is not the direction of the obstacle, the driver 40 An alarm is issued, which causes the driver 40 to face the obstacle, recognizing the obstacle and avoiding a collision with the obstacle. If the driver 40 does not avoid collision and the predicted 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ikeda technique of alarm device for vehicle into Ishibashi technique to provide the known and expected uses and benefits of Ikeda technique over vehicle surrounding monitoring technique of Ishibashi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ikeda to Ishibashi in order to improve the safety as much as possible. (Refer to Ikeda page 2, paragraph 4.)

Claim 7 has been analyzed and is rejected for the reasons indicated in claim 1 above.

As per claim 4, in view of claim 1, “wherein the warning processing unit further determines the at least one of whether or not the warning needs to be issued to the driver and the level of the warning based on a relationship between the state of the moving body and the position of the obstacle.”  (Refer to Ikeda page 4 last paragraph and page 5 first paragraph disclose In step S10, the warning control unit 15b calculates a collision prediction time of the vehicle C against the 

As per claim 5, in view of claim 1, “wherein the assessment criteria comprises at least one coefficient that is determined based on at least one of the time, the location, the weather, the state of the moving body, and the state of the driver.” (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase.)

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2009237776), further in view of Ikeda (JP2009116394), further in view of Morimura (US 2018/0297520.)

As per claim 3, in view of claim 1, However Ishibashi as modified by Ikeda does not explicitly disclose the following which would have been obvious in view of Morimura from similar field of endeavor “wherein when the line of sight of the driver is directed towards a video presentation device, the warning processing unit determines that the driver saw an obstacle about which a warning is being issued in a video displayed by the video presentation device.”  (Refer to Morimura ¶ [0019] discloses having the display unit display the warning screen which guides the driver's eyes to a direction of the warning object. ¶[0020] discloses the warning screen which guides the driver's eyes only to the direction of one of the candidates whose collision time period is the shortest between the first candidate and the second candidate (i.e., only to the direction of one candidate with the shortest collision time period from the first candidate and the second candidate.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Morimura technique of alarm device for vehicle into Ishibashi as modified by Ikeda technique to provide the known and expected uses and benefits of Morimura technique over vehicle surrounding monitoring technique of Ishibashi as modified by Ikeda. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Morimura to Ishibashi as modified by Ikeda in order to improve the safety as much as possible. (Refer to Morimura page 2, paragraph 4.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi et al. (JP2009237776).


As per claim 6, A driving situation information acquisition system comprising: “an on-board system that is to be mounted on a moving body;” (Refer to Ishibashi page 
“and a driving situation information acquisition device that communicates with the on-board system,”(Refer to Ishibashi page 4, paragraph2, discloses the obstacle detection unit extracts a traveling lane ahead of the host vehicle from an image ahead of the vehicle imaged by the vehicle-mounted imaging unit, and the oversight risk degree calculating unit includes the inside of the traveling lane. The risk of oversight when an obstacle is detected is corrected to be higher. Page 13, paragraph 8 discloses explaining the operation control of a vehicle-mounted safe driving assistance apparatus. It is a time chart which shows the remaining time until a collision.)
“ wherein the on-board system comprises: a line-of-sight direction detection camera that captures an image of a face of a driver of the moving body;”(Refer to Ishibashi page 4, paragraph 5, discloses a line-of-sight detection unit 11 that detects a driver's line-of-sight direction or face direction. Further paragraph 15 discloses First, the line-of-sight detection unit 11 detects the line-of-sight direction or the face direction of the driver based on image data captured by the line-of-sight detection camera 6 (S1). The line-of-sight detection unit 11 may detect only one of the driver's line-of-sight direction and the face direction, or may detect both.)
 “and an obstacle sensor for detecting an obstacle in environs of the moving body,”(Refer to Ishibashi page 2, last paragraph discloses an obstacle detection unit that detects an obstacle ahead of the vehicle. Page 5, paragraph 4 
 “and 4PRELIMINARY AMENDMENTAttorney Docket No.: Q254540Appln. No.: National Stage Entry of PCT/JP2018/037039wherein the driving situation information acquisition device comprises: a line-of-sight direction detection unit that detects a direction of a line of sight of the driver based on the image of the face of the driver;” (Refer to Ishibashi page 4, paragraph 5, discloses a line-of-sight detection unit 11 that detects a driver's line-of-sight direction or face direction. Further paragraph 15 discloses First, the line-of-sight detection unit 11 detects the line-of-sight direction or the face direction of the driver based on image data captured by the line-of-sight detection camera 6 (S1). The line-of-sight detection unit 11 may detect only one of the driver's line-of-sight direction and the face direction, or may detect both.)
 “an obstacle detection unit that detects a position of the obstacle in the environs of the moving body based on sensing data from the obstacle sensor;”(Refer to Ishibashi page 4, paragraph 9, discloses a conventionally known obstacle detection technique using a radar or a camera can be used. Then, the operation control unit 16 activates the safe driving support device 2 such as an automatic brake when the possibility of a collision between the obstacle detected by the obstacle detection unit 12and the host vehicle exceeds a predetermined threshold. . The possibility of a collision is determined using any suitable parameters such as the distance from the host vehicle to the obstacle, the approach speed of the obstacle, and the probability that the obstacle and the predicted position of the host vehicle overlap after a predetermined time.)
an assessment criteria determination unit that determines assessment criteria of a look at the obstacle by the driver based on at least one of time, location, weather, a state of the moving body, and a state of the driver;” (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase.) 
 “and a driving situation information acquisition unit that computes an assessment value of the look at the obstacle by the driver by applying, to the assessment criteria, a score computed based on the direction of the line of sight of the driver and the position of the obstacle.”  (Refer to Ishibashi page 3, discloses the driver's burden is increased, for example, when the operation of driving devices such as a steering, an accelerator, and a brake is busy, or when the scenery in front of the vehicle changes rapidly. As the degree of burden increases, the visual search function for recognizing an obstacle decreases, and the risk of overlooking the obstacle tends to increase. Page 4 paragraph 8 discloses the safe driving support device 2 include a combination of one or more of an automatic brake device, an automatic steering device, and voice guidance that operate to avoid a collision with an obstacle in front of or around the vehicle. Page 10 paragraph 10 discloses the degree of oversight risk is calculated based on the oversight probability at the detection position coordinates corresponding to the obstacle detection direction in the oversight probability map with the driver's line-of-sight direction as the origin. And according to the risk of oversight, a 


Allowable Subject Matter

                  Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claim 2.

						Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661